                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK
____________________________________

MICHAEL M.,

                              Plaintiff,

v.                                                          5:17-CV-1038 (ATB)

COMM’R OF SOC. SEC.,

                        Defendant.
____________________________________

APPEARANCES:                                                OF COUNSEL:

CONBOY, MCKAY, BACHMAN & KENDALL, LLP                       PETER L. WALTON, ESQ.
Counsel for Plaintiff
407 Sherman Street
Watertown, NY 13601-9990

U.S. SOCIAL SECURITY ADMIN.                                 KRISTINA D. COHN, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
Counsel for Defendant
26 Federal Plaza - Room 3904
New York, NY 10278

ANDREW T. BAXTER, United States Magistrate Judge



                                    DECISION and ORDER

       Currently before the Court, is this Social Security action filed by Michael M. (“Plaintiff”)

against the Commissioner of Social Security (“Defendant” or “the Commissioner”) pursuant to

42 U.S.C. § 405(g). This matter was referred to me, for all proceedings and entry of a final

judgment, pursuant to N.D.N.Y. General Order No. 18, and in accordance with the provisions of

28 U.S.C. § 636(c), Fed. R. Civ. P. 73, N.D.N.Y. Local Rule 73.1 and the consent of the parties.

(Dkt. Nos. 3, 4.) The parties have each filed briefs (Dkt. Nos. 9 and 10), addressing the
administrative record of the proceedings before the Commissioner (Dkt. No. 6.) 1 For the reasons

set forth below, the Commissioner’s decision is AFFIRMED, and Plaintiff’s complaint is

DISMISSED.

I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1966, making him 49 years old at the time of the ALJ’s decision.

Plaintiff reported obtaining a GED and completing a semester of college. Plaintiff has past work

as a truck driver and route supervisor. Plaintiff has generally alleged disability due to herniated

discs with lower back pain, depression, Dupuytren’s contractures, high cholesterol, and high

blood pressure.

       B.      Procedural History

       Plaintiff applied for disability insurance benefits on March 10, 2009, and he was found to

be disabled as of September 24, 2007. (T. 14, 63, 156-60.) On June 17, 2014, it was

administratively determined that Plaintiff was no longer disabled as of that date, due to medical

improvement. (T. 43, 64-69.) This determination was upheld on reconsideration, and Plaintiff

timely requested a hearing before an Administrative Law Judge (“ALJ”). (T. 103-04.) Plaintiff

appeared at a hearing before ALJ Marie Greener on February 10, 2016. (T. 41-62.) On March

30, 2016, the ALJ issued a written decision finding Plaintiff was not disabled. (T. 11-40.) On

July 31, 2017, the Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner. (T. 1-6.)



1
 The Administrative Transcript is found at Dkt. No. 6. Citations to the Administrative
Transcript will be referenced as “T.” and the Bates-stamped page numbers as set forth therein
will be used rather than the page numbers assigned by the Court’s CM/ECF electronic filing
system.
                                                2
        C.     The ALJ’s Decision

        In her decision, the ALJ made the following findings of fact and conclusions of law. (T.

16-34.) The ALJ found that the most recent favorable medical decision finding Plaintiff was

disabled was the determination dated June 30, 2009, known as the comparison point decision

(“CPD”). (T. 16.) The ALJ then determined that, at the time of the CPD, Plaintiff had medically

determinable impairments of degenerative disc disease (“DDD”) of the cervical and lumbar

spine, Dupuytren’s contractures of his fingers/hands, and obesity, which were found to result in

the residual functional capacity (“RFC”) for sedentary work with additional, exertional, postural,

and manipulative limitations. 2 (T. 16, 63, 90, 433-39.) The ALJ found that, at all times relevant

to her decision, Plaintiff was not engaged in substantial gainful activity. (T. 16.) The ALJ

concluded that the medical evidence established that Plaintiff did not develop any additional

impairments after the CPD through June 17, 2014, and that the medical evidence established that

after the CPD, Plaintiff had medically determinable severe impairments including DDD of the

cervical and lumbar spine and obesity. (T. 17-20.) The ALJ then determined that Plaintiff’s

Dupuytren’s contractures of his hands/fingers was no longer medically severe after the CPD.

(Id.)

        The ALJ found that since June 17, 2014, Plaintiff did not have an impairment or

combination of impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (T. 21-22.) Specifically, the ALJ

considered Listings 1.02 (major dysfunction of a joint), 1.04 (disorders of the spine), 1.00

(musculoskeletal impairments), 3.00 (respiratory impairments), 11.00 (neurological disorders),



2
 The ALJ noted that there were no mental limitations identified at the CPD. (T. 16, 63, 90, 433-
39.)
                                              3
and 14.00 (impairments of the immune system), including 14.09 (inflammatory arthritis). (Id.)

The ALJ then determined that medical improvement occurred as of June 17, 2014. (T. 22.) The

ALJ found that, as of June 17, 2014, Plaintiff had the RFC to perform light work with additional

non-exertional environmental restrictions indicating that Plaintiff “should avoid concentrated

exposure to smoke, fumes, odors, dusts, gases, poor ventilation, and other respiratory irritants

with ‘concentrated exposure’ defined as an excessive amount.” (Id.) The ALJ further

determined that Plaintiff’s medical improvement was related to the ability to work because it

resulted in an improvement in his RFC. (T. 32.) The ALJ found that, as of June 17, 2014,

Plaintiff’s DDD of the cervical and lumbar spine and obesity were severe impairments. (Id.)

The ALJ then determined that, as of June 17, 2014, that Plaintiff was unable to perform past

relevant work. (Id.) Finally, the ALJ found that Plaintiff was capable of performing other jobs

existing in significant numbers in the national economy. (T. 33-34.) The ALJ therefore

concluded that Plaintiff was not disabled. 3

       D.      The Parties’ Briefs

               1.      Plaintiff’s Brief

       In his brief, Plaintiff argues that the ALJ failed to properly assess the severity of his

Dupuytren’s contractures. (Dkt. No. 9, at 16-18.) Specifically, Plaintiff argues that this

condition should have been found severe by the ALJ (as it was when Plaintiff was initially

determined to be disabled in 2009) and notes that it cannot be cured but requires repeated

surgical treatment. (Id. at 17.) Plaintiff also argues that the ALJ’s error in failing to find




3
 Plaintiff’s counsel advises that Plaintiff was notified, on November 16, 2017, that he was
approved for benefits, based on a subsequent application, and was determined to be disabled
beginning on June 29, 2016, when he turned age 50.
                                                  4
Dupuytren’s contractures severe was not harmless, because the ALJ clearly did not consider the

limitations caused by this impairment in determining Plaintiff’s RFC. (Id. at 18.)

       Plaintiff also argues the ALJ erred in determining that he made medical improvement.

(Id. at 18-21.) Specifically, Plaintiff argues that the ALJ neither identified nor cited specific

medical evidence of Plaintiff’s impairments as they existed when he was found to be disabled in

2009. Plaintiff contends that the ALJ’s decision “fixated” on perceived improvement in his

Dupuytren’s contractures without citing objective medical evidence that “this condition has gone

away.” Instead, the ALJ infers from the medical evidence that the condition no longer bothers

plaintiff. (T. 20.) Plaintiff argues the ALJ completely overlooked the disabling nature of

Plaintiff’s back problems, which served as the basis for the CPD, and did not compare his back

problems from the time of the prior disability determination to his present condition. (Id.)

Plaintiff contends that the ALJ improperly considered her finding with respect to Plaintiff’s

current RFC as evidence of a medical improvement, when the RFC assessment should be made

only after a determination that plaintiff’s condition has medically improved. (Id. at 20-21.)

       Plaintiff also argues that the ALJ failed to properly evaluate and weigh the medical

opinions of record by giving little weight to the opinions of Plaintiff’s primary treating

orthopedic physician, Bruce Baird, M.D., and his physician’s assistant, Michael McElheran,

while affording great weight to the opinion of consultative examiner, Elke Lorensen, M.D. (Id.

at 21-24.) Plaintiff notes that Dr. Baird’s treatment records and recommendation for surgery

were the basis for Plaintiff’s initial disability determination, and that Dr. Baird’s recent

assessment of Plaintiff’s ability to function was based on this long treatment history. (Id. at 22.)

Plaintiff also notes that Dr. Baird concluded there was no medical improvement in Plaintiff’s

condition, and that the ALJ’s reasons for affording little weight to this opinion--a significant gap


                                                  5
in treatment—missed the point that Plaintiff had reached maximum medical improvement. (Id.

at 22-23.) Plaintiff additionally argues that there was no basis for the ALJ’s conclusion that a

physical therapist’s test results from a formal work capacity evaluation--indicating that Plaintiff

could lift no more than nine pounds and occasionally sit, stand, and walk--appeared to be based

primarily on Plaintiff’s subjective self-reports. (Id. at 23.) Plaintiff argues that Dr. Baird’s

opinion was supported by these formal test results, as well as Plaintiff’s significant MRI

findings. (Id.) Plaintiff further contends that the ALJ failed to support her conclusion that this

treating source’s medical opinion was not well-supported, and argues, instead, that this opinion

should have been given controlling weight. (Id. at 23-24.)

       Finally, Plaintiff argues that the ALJ failed to properly assess his RFC. (Id. at 24-27.)

Plaintiff contends that the ALJ’s reliance on Plaintiff’s physical activities was misplaced as these

activities do not support the conclusion that Plaintiff is capable of performing work consistent

with the ALJ’s RFC determination. (Id. at 25-26.) Plaintiff also contends that Dr. Lorensen’s

opinion, upon which the ALJ purported to rely, indicated moderate limitations, which did not

allow the ALJ to infer that Plaintiff was capable of performing the exertional requirements of

light work, particularly given his radiographic findings and findings on examination. (Id. at 26-

27.) Plaintiff argues that the ALJ improperly engaged in her own evaluation of the medical

findings in the absence of a supporting expert medical opinion, and set her own expertise against

that of Dr. Baird in making her light work RFC determination. (Id. at 27.)

               2.      Defendant’s Brief

       Defendant argues that the ALJ properly evaluated the severity of Plaintiff’s Dupuytren’s

contractures. (Dkt. No. 10, at 8-10.) Defendant contends that Plaintiff fails to point to any

medical evidence indicating his Dupuytren’s contractures imposed any functional limitations in


                                                  6
basic work-related activities, and that evidence--including treatment notes, disability reports, and

Plaintiff’s testimony--showed that his hand condition had improved since the CPD. (Id.)

Defendant points to Dr. Baird’s opinion in September 2014 that Plaintiff had no difficulty with

fine manipulation and motor skills in the upper extremities, and the findings of a State agency

medical consultant, Dr. P. Seitzman, that Plaintiff had no manipulative limitations. (Id. at 9.)

Defendant also argues that even if Plaintiff’s Dupuytren’s contractures should have been found

severe, any error in the ALJ’s analysis is harmless error that was cured where the ALJ found

other severe impairments and proceeded with the sequential analysis. (Id. at 10.)

       Defendant argues that the ALJ properly found medical improvement. (Id. at 10-13.)

Defendant notes Plaintiff’s examination findings since the CPD have shown a steady

improvement in his back condition, and that substantial evidence shows medical improvement of

his Dupuytren’s contractures. (Id. at 11-12.) Defendant also notes that Plaintiff has continued to

perform a range of activities that require postural and manipulative demands. (Id. at 12.)

Defendant argues that the ALJ properly determined medical improvement had occurred as of

June 17, 2014, and thereafter determined Plaintiff’s RFC. (Id. at 13.)

       Defendant argues the ALJ properly evaluated the medical opinions of record in

determining Plaintiff’s RFC. (Id. at 13-18.) Specifically, Defendant argues the ALJ properly

afforded little weight to Dr. Baird’s opinions from January 2011, September 2014, and May

2015, as well as that of physical therapist (“PT”) Wendy Alford-Tousley, because these opinions

were inconsistent with the record evidence including treatment notes. (Id. at 14-15.) Defendant

also contends the ALJ was not required to evaluate every factor contained in the regulations to

explain why he rejected Dr. Baird’s opinion. (Id. at 15-16.)




                                                 7
         Defendant argues the ALJ properly afforded great weight to Dr. Lorensen’s opinion as it

was consistent with the doctor’s findings and the objective findings of record from other sources.

(Id. at 16.) Defendant also contends the ALJ reasonably found that Dr. Lorensen’s opinion of

some moderate limitations was consistent with light work. (Id. at 16-17.) Defendant

additionally argues that Dr. Seitzman’s opinion also supports the ALJ’s RFC finding. (Id. at 17.)

         Finally, Defendant argues that the ALJ did not substitute her own judgment for

competent medical opinions, but rather properly reviewed the evidence of record to reach the

RFC for light work. (Id. at 17-18.)

II.      RELEVANT LEGAL STANDARD

         A.     Standard of Review

         A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See,

e.g., Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013); Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987). “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Selian, 708 F.3d at 417 (citing Richardson v. Perales, 402 U.S. 389,

401 (1971)). Where evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir.

1982).

         “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,


                                                 8
because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial

evidence may support the plaintiff’s position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is
               currently engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in
               Appendix 1 of the regulations. If the claimant has such an
               impairment, the [Commissioner] will consider him disabled without
               considering vocational factors such as age, education, and work
               experience; the [Commissioner] presumes that a claimant who is
               afflicted with a “listed” impairment is unable to perform substantial
               gainful activity. Assuming the claimant does not have a listed
               impairment, the fourth inquiry is whether, despite the claimant’s
               severe impairment, he has the residual functional capacity to
               perform his past work. Finally, if the claimant is unable to perform
               his past work, the [Commissioner] then determines whether there is
               other work which the claimant could perform. Under the cases
                                                9
                 previously discussed, the claimant bears the burden of the proof as
                 to the first four steps, while the [Commissioner] must prove the final
                 one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

         C.      Standard for Termination of Benefits

         The regulations provide that after the Commissioner makes a finding of disability, this

finding is evaluated “from time to time”1 to determine if the claimant is still eligible. See 42

U.S.C. § 423(f); 20 C.F.R. §§ 404.1590, 404.1589. To determine whether a claimant’s disability

has ended, the Commissioner has developed a multi-step 2 analysis, known as the “Continuing

Disability Review” (“CDR”) process. 20 C.F.R. § 404.1594(f). Termination of benefits may

occur when there is substantial evidence to show that a “medical improvement” (“MI”) restores

the recipient’s ability to work. Deronde v. Astrue, No. 7:11-CV-998 (ESH), 2013 WL 869489, at

*2 (N.D.N.Y. Feb. 11, 2013) (citing inter alia 20 C.F.R. § 1594; Veino v. Barnhart, 312 F.3d

578, 586 (2d Cir. 2003) (Rep’t-Rec.), adopted, 2013 WL 868076, N.D.N.Y., Mar. 7, 2013). The

multi-step analysis is as follows:

     (1)     Is the plaintiff engaging in substantial gainful activity (“SGA”). If so, the
Commissioner will find that the disability has ended.




1   Section 404.1590 provides when, and how often, the Commissioner will conduct this evaluation.
2 Section 1594 is entitled “How we will determine whether your disability continues or ends,”
and the section contains a lengthy discussion of how the Commissioner periodically reviews
favorable disability determinations for medical improvement (“MI”). The section includes
definitions of various terms, together with examples. See 20 C.F.R. § 1594(b)(1)-(b)(7). The
evaluation steps referred to above are listed in section 1594(f).
                                                  10
      (2)     If not, the Commissioner determines whether the plaintiff has an impairment or
combination of impairments which meets or equals the severity of an impairment listed in
Appendix 1 of Part 404 (“Listed Impairment). If so, the disability will continue.

       (3)    If not, the Commissioner determines whether there has been MI as defined in 20
C.F.R. § 404.1594(b)(1).

        (4)      If there has been MI, the Commissioner determines whether the MI is related to
the plaintiff’s ability to work under 20 C.F.R. § 404.1594(b)(1) through (b)(4).

      (5)    If there has been no MI, or the MI is not related to the plaintiff’s ability to work,
the Commissioner determines if any of the “exceptions” 3 in paragraphs (d) and (e) apply.

     (6)     If there has been MI or one of the first group of exceptions to MI applies, the
Commissioner will determine whether all the plaintiff’s current impairments are “severe.”

        (7)    If plaintiff’s impairments are severe, then the Commissioner will assess the
plaintiff’s RFC, based on all the current impairments, and determine whether the plaintiff can
perform his or her prior work. If so, disability will cease. 4

        (8)      If the plaintiff cannot perform his or her prior work, then the Commissioner will
consider whether the plaintiff can perform other work in the national economy, based upon the
plaintiff’s age, education, and past work experience. If so, disability will cease. If not, disability
will continue.

3 There are two groups of “exceptions” to the requirement for MI. 20 C.F.R. 404.1594(d) and (e). These
exceptions allow the Commissioner to terminate benefits even if there has been no MI. The first group
of exceptions deal with the availability of advances in medical or vocational therapy, related to a
claimant’s ability to work (§ 404.1594(d)(1)); substantial evidence that the plaintiff has undergone
vocational therapy related to his or her ability to work (§ 404.1594(b)(2)); new or improved diagnostic
techniques show that the claimant’s impairment was not as disabling as it was considered at the time of
the most recent favorable decision (§ 404.1594(d)(3)); substantial evidence demonstrates that the most
recent favorable decision was made in error (§ 404.1594(d)(4)); or plaintiff is currently engaging in
SGA and is not entitled to a trial work period pursuant to section 404.1592. The second group of
exceptions to the necessity for MI include whether a prior favorable determination was obtained
fraudulently (§ 404.1594(e)(1)); plaintiff fails to cooperate pursuant to section 404.911 (§ 404.1594(e)
(2)); the Commissioner is unable to find the plaintiff (§ 404.1594(e)(3)); or the plaintiff fails to follow
prescribed treatment which would be expected to restore his or her ability to perform SGA (§ 404.1594
(e)(4)). The ALJ found that “[n]one of the exceptions to the medical improvement standard apply in
this case.” (T. 32)
4This regulation also provides that if there is insufficient evidence of a plaintiff’s past relevant work to
make the determination under this subsection, the Commissioner will proceed to the final step of the
analysis. 20 C.F.R. § 404.1594(f)(9).

                                                 11
See Deronde, 2013 WL 869489 at *2 n.8 (citing 20 C.F.R. § 404.1594(f)(1)-(f)(8)). These steps

are intended to assure that the review of disability cases is conducted in a uniform manner, and

that “any decisions to stop disability benefits are made objectively, neutrally and are fully

documented.” Deronde, 2013 WL 869489 at *2 (quoting 20 C.F.R. § 404.1594(f)). If the

Commissioner reaches the final step, the Commissioner has the limited burden to show that there

is other work that the plaintiff can perform in the national economy. See 20 C.F.R. § 404.

1594(b)(5) (“[i]n most instances, we must show that you are able to engage in [SGA] before your

benefits are stopped.” (emphasis added)).

III.   ANALYSIS

       A.      Substantial Evidence Supports the ALJ’s Analysis of the Severity of
               Plaintiff’s Impairments

       A severe impairment is one that significantly limits a plaintiff’s physical and/or mental

ability to do basic work activities. See 20 C.F.R. § 404.1520(c). Basic work activities include

walking, standing, sitting, lifting, carrying, pushing, pulling, reaching, handling, seeing, hearing,

speaking, understanding, remembering and carrying out simple instructions, using judgment, and

responding appropriately to supervision, co-workers, and usual work situations. Taylor v.

Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012) (citing Gibbs v. Astrue, 07-CV-10563, 2008

WL 2627714, at *16 (S.D.N.Y. July 2, 2008); 20 C.F.R. §§ 404.1521(b)(1)-(5)). “Although the

Second Circuit has held that this step is limited to ‘screening out de minimis claims,’ [] the ‘mere

presence of a disease or impairment, or establishing that a person has been diagnosed or treated

for a disease or impairment’ is not, by itself, sufficient to render a condition severe.” Taylor, 32

F. Supp. 3d at 265 (quoting Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995); Coleman v.

Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995)). Overall, the claimant retains the burden of

                                                 12
presenting evidence to establish severity. Id. (citing Miller v. Comm’r of Soc. Sec., 05-CV-1371,

2008 WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008)).

       This Court has indicated the failure to find a specific impairment severe is harmless

where the ALJ concludes (a) there is at least one other severe impairment, (b) the ALJ continues

with the sequential evaluation, and (c) the ALJ provides explanation showing she adequately

considered the evidence related to the impairment that is ultimately found non-severe. Fuimo v.

Colvin, 948 F. Supp. 2d 260, 269-70 (N.D.N.Y. 2013) (citing Dillingham v. Astrue, 09-CV-0236,

2010 WL 3909630 (N.D.N.Y. Aug. 24, 2010) (Rep’t-Rec.), adopted, 2010 WL 3893906

(N.D.N.Y. Sept. 30, 2010)); Tryon v. Astrue, No. 5:10-CV-537, 2012 WL 398952, at *3

(N.D.N.Y. Feb. 7, 2012).

       In this case, The ALJ found that, after the CPD, Plaintiff’s DDD of the cervical and

lumbar spine and obesity were severe impairments, while the Dupuytren’s contractures of his

fingers/hands were no longer medically severe. (T. 17.) Plaintiff argues that the ALJ failed to

properly assess the severity of his Dupuytren’s contractures. (Dkt. No. 9, at 16-18.) The Court

finds this argument unpersuasive for the following reasons.

       The ALJ’s overall decision indicates that she carefully considered the severity of

Plaintiff’s various alleged impairments. The ALJ indicated that Plaintiff’s Dupuytren’s

contractures were among several non-severe impairments that were only slight abnormalities and

had no more than a minimal effect on Plaintiff’s ability to work since the CPD, before going on

to discuss this specific impairment in detail. (T. 17-18, citing 20 C.F.R. §§ 404.1520a(d)(1),

404.1521 and Social Security Rulings (“SSRs”) 85-28, 96-3p, and 96-4p.))

       The ALJ adequately considered Plaintiff’s Dupuytren’s contractures (noting they were

found severe at the CPD) based on the evidence related to this impairment. (T. 17-18, 63, 90,


                                                13
238-43, 433-39, 572-79, 581.) For example, the ALJ noted that Plaintiff received no specific

ongoing treatment or monitoring of this impairment, indicating no more than slight or minimal

limitations of functioning. (T. 18.) The ALJ acknowledged notations in the medical reports that

contractures limited Plaintiff’s grasp and resulted in decreased grip strength. (T. 573, 579

(1/23/2015).) However, other physical examinations showed full grip strength in Plaintiff’s

upper extremities with intact hand and finger dexterity. (See, e.g., T. 469 (5/1/2014); 593

(6/19/2015).) The ALJ concluded that these findings demonstrated overall improvement from

the June 2009 findings that Plaintiff had only 3/5 grip strength, and that his hand and finger

dexterity were not intact. (T. 18, 27, 431.) The ALJ also noted that Plaintiff acknowledged, in

an undated disability report and a March 2014 function report, that he did not have difficulty

using his hands or fingers. (T. 18, 223, 229-30.)

       The ALJ further supported her finding regarding Dupuytren’s contractures by assessing

the opinion evidence relating to this impairment. (T. 17-18.) The ALJ afforded little weight to

PT Alford-Tousley’s assessment--indicating significant exertional and manipulative limitations

related to Plaintiff’s Dupuytren’s contractures--noting it was not well-supported by the record.

(T. 17, 572-79.) Although the ALJ afforded little weight to the medical opinion of Plaintiff’s

treating orthopedic surgeon, she noted that Dr. Baird determined, in September 2014, that

Plaintiff had an unlimited ability to reach, handle, finger, or feel. (T. 18, 534.)

       In any event, the Court finds that any error by the ALJ in failing to find Plaintiff’s

Dupuytren’s contractures to be severe would be harmless because the ALJ did find at least one

other severe impairment, and continued with the sequential evaluation. Fuimo, 948 F. Supp. 2d

at 269-70; Reices-Colon v. Astrue, 523 F. App’x at 798. Contrary to Plaintiff’s argument that the

ALJ clearly did not consider Plaintiff’s limitations caused by this impairment in determining his


                                                  14
RFC, the ALJ stated that any remaining radicular complaints affecting Plaintiff’s upper

extremities had been considered in connection with his severe spine disorders and obesity, which

were found severe. (T. 18.) The ALJ also discussed Plaintiff’s alleged “limitations in reaching,

handling, fingering, feeling, or using his upper extremities secondary to the combination of his

impairments” in connection with his RFC analysis. (T. 27, 28-29.)

       In sum, the Court concludes that substantial evidence supports the ALJ’s finding that

Plaintiff’s Dupuytren’s contractures were not severe, or that any error in this finding was

harmless. Remand is therefore not required on this basis.

       B.      Substantial Evidence Supports the ALJ’s Analysis of Plaintiff’s Medical
               Improvement

       “Medical improvement” is defined as

               Medical improvement is any decrease in the medical severity of
               your impairment(s) which was present at the time of the most recent
               favorable medical decision that you were disabled or continued to
               be disabled. A determination that there has been a decrease in
               medical severity must be based on changes (improvement) in the
               symptoms, signs and/or laboratory findings associated with your
               impairment(s) . . .

20 C.F.R. § 404.1594(b)(1). The Commissioner must compare the current medical severity of

plaintiff’s impairment to the severity of that impairment at the time of the most recent favorable

decision. Douglass v. Astrue, 496 Fed. App’x 154, 155 (2d Cir. 2012) (citing Veino, 312 F.3d at

586-87.) This concept is referred to as the “point of comparison.” 20 C.F.R. § 404.1594(b)(7).

       Under the “continuing disability review” standard, the burden of demonstrating medical

improvement relating to the claimant’s ability to perform work “rests with the Commissioner at

every step.” DeRonde v. Astrue, 11-CV-0998, 2013 WL 869489, at *3 (N.D.N.Y. Feb. 11, 2013)

(citing 20 C.F.R. § 404.1594(f)(1)-(8); Chavis v. Astrue, 07-CV-0018, 2010 WL 624039, at *4

(N.D.N.Y., Feb. 18, 2010); Abrams v. Astrue, 06-CV-0689, 2008 WL 4239996, at *2 (N.D.N.Y.
                                                15
Sept. 12, 2008)). However, even though the burden rests with the Commissioner, a claimant’s

benefits may be terminated so long as “there is substantial evidence demonstrating a ‘medical

improvement’ which enables the individual to engage in substantial gainful activity.” Baker v.

Comm’r of Soc. Sec., 12-CV-1715, 2014 WL 1280306, at *4 (N.D.N.Y. Mar. 27, 2014) (quoting

Matice v. Comm’r of Soc. Sec., 99-CV-1834, 2004 WL 437472, at *3 (N.D.N.Y. Feb. 11, 2004)).

“[T]he Commissioner has the burden of persuasion in showing that [medical improvement] has

occurred.” Brown v. Colvin, 14-CV-725, 2015 WL 4488670, at *5 (N.D.N.Y. July 22, 2015)

(citing Abrams v. Astrue, 06-CV-689, 2008 WL 4239996, at *2 (W.D.N.Y. Sept. 12, 2008);

Lopez v. Barnhart, 05-CV-19, 2006 WL 1272644, at *2 n. 2 (D. Conn. Mar. 1, 2006)) (internal

citations omitted).

       Here, the ALJ found that medical improvement occurred as of June 17, 2014. (T. 22.)

The ALJ indicated that medical evidence supported a finding that there had been a decrease in

the medical severity of the impairments, Plaintiff’s Dupuytren’s contractures of his fingers/hands

were no longer a severe impairment, and his RFC was less restrictive than the prior findings at

the CPD. (Id.)

       Plaintiff argues the ALJ erred in determining that a medical improvement occurred

because she failed to identify or cite specific medical evidence of Plaintiff’s impairments as they

existed when he was found to be disabled in 2009. Plaintiff asserts that the ALJ instead

referenced a June 2009 RFC prepared by consultative examiner Dr. Toor and disregarded

Plaintiff’s orthopedic surgeon, the Workers’ Compensation doctor, and another orthopedic

surgeon detailing plaintiff’s prior condition. Plaintiff further argues that the ALJ failed to

provide detail regarding her finding Plaintiff had a decrease in the medical severity of his

impairments, and overlooked the disabling nature of Plaintiff’s back problems, which served as


                                                 16
the basis for the CPD. Finally, Plaintiff argues that the ALJ did not compare his back problems

from the time of the prior disability determination to his present condition, and improperly

considered her determination of Plaintiff’s current RFC as evidence of medical improvement.

(Dkt. No. 9, at 18-21.) The Court finds these arguments unpersuasive for the reasons below.

       While the ALJ’s discussion immediately following her medical improvement finding is

indeed brief (T. 22), her overall decision indicates adequate consideration of Plaintiff’s medical

improvement. (T. 17-18, 22-32.) The ALJ’s analysis of the evidence supports her finding

regarding medical improvement even though such analysis is not included in the medical

improvement section of the opinion. See, e.g., Salmini v. Comm'r of Soc. Sec., 371 F. App'x 109,

112 (2d Cir. 2010) (“the absence of an express rationale for an ALJ's conclusions does not

prevent us from upholding them so long as we are ‘able to look to other portions of the ALJ's

decision and to clearly credible evidence in finding that his determination was supported by

substantial evidence.’”) (citing Berry v. Schweiker, 675 F.2d at 469).

       As documented in section III B., above, the ALJ marshaled substantial evidence that

there was medical improvement with respect to Plaintiff’s Dupuytren’s contractures by

discussing the relevant medical evidence in a prior section of her decision addressing whether

that impairment continued to be severe. (T. 17-18.) While Plaintiff continued to suffer from that

impairment between 2009 and 2014, the medical evidence reflected an improvement in his

symptoms and the functionality of his hands during an extended period where surgery or other

treatment was not required.

       Similarly, the ALJ’s discussion of Plaintiff’s back impairments, in connection with her

RFC analysis (T. 22-32), supports the determination that there was medical improvement with

respect to plaintiff’s DDD. While the Court will discuss the ALJ’s RFC analysis in detail in the


                                                17
next section, I will highlight some of the evidence the ALJ cited that supports a finding of

medical improvement with respect to Plaintiff’s back impairments.

       The ALJ noted that, at the time of the CPD, Plaintiff was recommended for surgery.

However, Plaintiff had yet to undergo surgery, either during or following a nearly four-year

period when he was no longer being treated by specialists or having physical therapy, and he was

pursuing only conservative treatment, often with only over-the-counter pain medication. (T. 23-

24, 234, 281, 518, 529-30, 531, 573, 641, 642.) Plaintiff’s ultimate decision to forego surgery

may have been based on his doctors’ advice regarding possible complications, 4 and his cessation

of certain more aggressive treatment options from specialists may have resulted from medical

issues or a lack of success. 5 However, the gap in Plaintiff’s seeking intervention from specialists

and his reliance solely on conservative treatment supports a finding that his back condition

improved. See, e.g., Kennedy v. Colvin, No. 14-CV-6397P, 2015 WL 5510818, at *9-10

(W.D.N.Y. Sept. 17, 2015) (in finding that claimant experienced a medical improvement, ALJ

properly relied upon the lack of abnormal findings on examination other than tenderness in the

back and lower extremities and the relatively conservative treatment with prescriptions for

ibuprofen and gabapentin) (citing Newbold v. Colvin, 718 F.3d 1257, 1263-65 (10th Cir. 2013)

(ALJ properly relied upon, inter alia, a gap in treatment and conservative treatment, in

concluding that claimant experienced medical improvement).




4
  Plaintiff’ surgery was delayed for various medical reasons, but he ultimately opted not to
proceed when advised that he faced only a 60% success rate based on his obesity and smoking.
(T. 518, 529-30, 642.)
5
 For example, Plaintiff reportedly stopped lumbar epidural steroid injections because of pain and
allergic reaction. (T. 529, 641.)
                                              18
       The diagnostic imaging of plaintiff’s lumbar spine on various occasions between his CPD

and June 17, 2014 reflect little change (T. 379-80, 607-08) or some increase in degenerative

changes (T. 26-27, 596.) While recognizing this, the ALJ documented that, although plaintiff

presented with increased subjective symptoms such as tenderness and pain since the CPD,

subsequent clinical findings indicated overall improvement in his condition. (T. 27.) For

example, “[p]revious findings for positive straight leg raising tests in 2009 . . . are not seen in

later-dated exams.” 6 (T. 27, 431, 469, 529, 602, 605.) Examinations by plaintiff’s primary care

physician in June 2014 and June 2015 indicated that plaintiff had a “full, smooth, and

symmetric” range of motion (T. 583, 593) compared to findings in June 2009 and July 2010 that

plaintiff had significant limits on range of motion in the lumbar spine (T. 431, 641.) (T. 27.) 7

Notwithstanding plaintiff’s continuing subjective complaints regarding back pain symptoms, the

medical evidence of improving symptoms provided substantial evidence supporting a finding of

medical improvement in his DDD. See Kennedy, 2015 WL 5510818 at *9 (citing, inter alia,

Baker v. Comm'r of Soc. Sec., 2014 WL 1280306, *7 (N.D.N.Y.2014) (medical improvement in

plaintiff’s lumbar spine was supported by substantial evidence, including treatment notes

documenting decreased symptoms and normal examination findings)).




6
 “The Straight Leg Raising (SLR) test has been used as the primary test to diagnosis lumbar disc
herniations . . . .” Majlesi J, Togay H, Unalan H, Toprak S., The sensitivity and specificity of the
Slump and the Straight Leg Raising tests in patients with lumbar disc herniation,
http://www.ncbi.nlm.nih.gov/pubmed/18391677 .
7
  Compared to the consultative examination in 2009 by Dr. Toor, Dr. Lorensen found, in May
2014, that Plaintiff had greater range of motion in lumbar spine flexion and extension, but
slightly lesser range of motion for lateral flexion and rotation.
                                                  19
       Although the ALJ could have relied solely on improvement in Plaintiff’s symptoms to

find medical improvement, 8 she also closely evaluated the medical opinion evidence on this

issue. Dr. Lorensen, a consultant who examined Plaintiff in May 2014 and reviewed X-rays of

his lumbar and cervical spine, opined that Plaintiff had “no gross limitations as to sitting,

standing, walking, or handling small objects” and “moderate limitations to bending, lifting, and

reaching.” (T. 467-70.) The consultant who examined Plaintiff in June 2009 had a much more

restrictive opinion, finding that Plaintiff had “moderate limitation standing, walking, sitting” and

“moderate to severe limitation bending or heavy lifting.” (T. 429-32) As discussed in detail in

the following section, the ALJ also evaluated, and accorded limited weight to, the opinion

evidence from Plaintiff’s orthopedic surgeon who met with Plaintiff for 15 minutes in September

2014, and found “no reason to believe that Plaintiff has any improvement since his previous visit

[four years earlier].” As discussed further in the following section, the Court finds that the ALJ

did not err in resolving the conflicting medical opinion evidence with respect to Plaintiff’s

symptoms and limitations.

       In sum the ALJ’s analysis at various other steps of the sequential disability analysis

marshals substantial evidence that also sustains the ALJ’s finding with respect to Plaintiff’s

medical improvement. Remand is therefore not required on this basis.

       C.      Substantial Evidence Supports the ALJ’s Analysis of the Opinion Evidence
               and Plaintiff’s RFC

       Residual functional capacity (“RFC”) is “what [the] individual can still do despite his or

her limitations. Ordinarily, RFC is the individual’s maximum remaining ability to do sustained


8
 See Kennedy, 2015 WL 5510818 at *10 (the applicable regulations provide that medical
improvement determinations may be made upon improvement of a claimant’s symptoms as
reflected in treatment records) (citing Newbold v. Colvin, 718 F.3d at 1263-64 (“medical
improvement may be found based on improvement in symptoms alone”)).
                                                20
work activities in an ordinary work setting on a regular and continuing basis. . . .” Balles v.

Astrue, No. 3:11-CV-1386 (MAD), 2013 WL 252970, at *2 (N.D.N.Y. Jan. 23, 2013) (citing

Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 96–8p, 1996 WL 374184, at *2)).

In rendering an RFC determination, the ALJ must consider objective medical facts, diagnoses

and medical opinions based on such facts, as well as a plaintiff’s subjective symptoms, including

pain and descriptions of other limitations. 20 C.F.R §§ 404.1545, 416.945. See Martone v.

Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999) (citing LaPorta v. Bowen, 737 F. Supp. 180, 183

(N.D.N.Y. 1990)). An ALJ must specify the functions plaintiff is capable of performing, and

may not simply make conclusory statements regarding a plaintiff’s capacities. Martone, 70 F.

Supp. 2d at 150 (citing Ferraris v. Heckler, 728 F.2d 582, 588 (2d Cir. 1984); LaPorta v. Bowen,

737 F. Supp. at 183; Sullivan v. Secretary of HHS, 666 F. Supp. 456, 460 (W.D.N.Y. 1987)).

The RFC assessment must also include a narrative discussion, describing how the evidence

supports the ALJ’s conclusions, citing specific medical facts, and non-medical evidence. Trail v.

Astrue, No. 5:09-CV-1120, 2010 WL 3825629 at *6 (N.D.N.Y. Aug. 17, 2010) (citing Social

Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *7).

       The Second Circuit has long recognized the ‘treating physician rule’ set out in 20 C.F.R.

§ 404.1527(c). “‘[T]he opinion of a claimant’s treating physician as to the nature and severity of

the impairment is given ‘controlling weight’ so long as it is ‘well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, “ . . . the opinion of the

treating physician is not afforded controlling weight where . . . the treating physician issued




                                                 21
opinions that are not consistent with other substantial evidence in the record, such as the opinions

of other medical experts.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

       In deciding how much weight to afford the opinion of a treating physician, the ALJ must

“explicitly consider, inter alia: (1) the frequency, length, nature, and extent of treatment; (2) the

amount of medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist.’” Greek, 802 F.3d at

375 (quoting Selian, 708 F.3d at 418). However, where the ALJ’s reasoning and adherence to

the regulation is clear, and it is obvious that the “substance of the treating physician rule was not

traversed,” no “slavish recitation of each and every factor” of 20 C.F.R. § 404.1527(c) is

required. Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (citing Halloran, 362 F.3d at 31-

32). The factors for considering opinions from non-treating medical sources are the same as

those for assessing treating sources, with the consideration of whether the source examined the

claimant replacing the consideration of the treatment relationship between the source and the

claimant. 20 C.F.R. §§ 404.1527(c)(1)-(6).

        “An ALJ should consider ‘all medical opinions received regarding the claimant.’” Reider

v. Colvin, 15-CV-6517P, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting

Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)). “The ALJ is not permitted to

substitute his own expertise or view of the medical proof for the treating physician’s opinion or

for any competent medical opinion.” Greek, 802 F.3d at 375 (citing Burgess, 537 F.3d at 131).

In assessing a plaintiff’s RFC, an ALJ is entitled to rely on opinions from both examining and

non-examining State agency medical consultants because such consultants are qualified experts

in the field of social security disability. See Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487

(2d Cir. 2012) (summary order) (“The report of a State agency medical consultant constitutes


                                                 22
expert opinion evidence which can be given weight if supported by medical evidence in the

record.”); Little v. Colvin, 14-CV-0063, 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015)

(“State agency physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are consistent with

the record as a whole.”) (internal quotation marks omitted).

       In this case, the ALJ found that Plaintiff has the RFC to perform light work with

additional non-exertional environmental restrictions. (T. 22.) In so doing, the ALJ considered

the evidence of record including the medical opinions from consultative examiner, Dr. Lorensen;

orthopedist, Dr. Baird and Physician’s Assistant (“PA”) McElheran; physical therapist (“PT”)

Alford-Tousley; and those providers involved with Plaintiff’s numerous independent medical

examinations pertaining to his Workers’ Compensation claim. (T. 26-31.) Plaintiff argues that

the ALJ failed to properly evaluate and weigh the conflicting medical opinions of record and

failed to properly assess Plaintiff’s RFC. (Dkt. No. 9, at 21-27.) The Court finds these

arguments unpersuasive for the following reasons.

       In May 2014, Dr. Lorensen observed some limitation of range of motion in the lumbar

spine, negative straight leg raising testing bilaterally, physiologic and equal deep tendon reflexes

in the upper and lower extremities, no sensory deficits, full strength in the upper and lower

extremities, and intact hand and finger dexterity with full grip strength bilaterally. (T. 469.) A

scan of the lumbosacral spine showed moderate degenerative changes at the L5-S1 level

including disc space narrowing and Grade I anteriolisthesis and mild diffuse DDD osteophyte

complex throughout the remainder of the thoracolumbar spine. (T. 471.) A scan of the cervical

spine showed moderate-to-early-advanced degenerative changes at the C5-C6 and C6-C7 levels.

(T. 472.) Dr. Lorensen diagnosed back pain, Dupuytren’s contractures by history, and chronic


                                                 23
obstructive pulmonary disease. (T. 469-70.) She opined that there were moderate restrictions to

bending, lifting, and reaching and no gross limitations to sitting, standing, walking, or handling

small objects. (T. 470.) She also opined that Plaintiff should avoid smoke, dust, and other

respiratory irritants. (Id.)

        The ALJ indicated her RFC findings were generally supported by Dr. Lorensen’s opinion

and afforded it great weight because it was generally supported by the objective medical

evidence. (T. 26, 29, 31.) 9 The ALJ also noted that Dr. Lorensen’s opinion was entitled to

greater weight than the treating source opinions because this opinion was more consistent with

the record in its entirety, including Plaintiff’s limited and conservative treatment modalities,

indicating improved symptoms, and his engagement in physical activities consistent with a range

of light work. 10 (T. 25-26, 31.) Plaintiff argues that Dr. Lorensen’s opinion, particularly her

opinion as to moderate limitations (e.g., on carrying) are vague and do not support the ALJ’s

RFC for light work. Given Dr. Lorensen’s opinion that Plaintiff had no gross limitations as to

sitting, standing, walking, or handling small objects, and the other evidence with respect to

Plaintiff’s ability to lift and carry, 11 the ALJ’s RFC findings were supported by substantial




9
 As discussed above, other treatment records included objective evidence of improved
symptoms and functionality with respect to plaintiff’s hands and his lower back.
10
   As noted by the ALJ, Plaintiff has continued to perform a range of activities that require
postural and manipulative demands including occasional driving, caring for his personal needs,
using a computer, taking classes at a community college (which presumably entails writing or
typing notes), preparing meals, cleaning, doing laundry, shopping, using a riding mower and
snow blower, and taking public transportation. (T. 18, 29, 196, 227, 229, 463, 465, 468.)
11
   For example, the ALJ noted the July 2010 opinion of the independent medical examiner who
determined Plaintiff was able to return to work with restrictions only in exerting up to 20 pounds
of force occasionally in holding, lifting, pushing, or pulling. (T. 28, 642.)

                                                 24
evidence. 12 (See T. 31.) See, e.g., Lewis v. Colvin, 548 F. App'x 675, 677-78 (2d Cir. 2013)

(“ALJ's determination that [plaintiff] could perform ‘light work’ is supported by Dr. Datta's

assessment of “mild limitations for prolonged sitting, standing, and walking,” and direction that

[plaintiff] should avoid ‘heavy lifting, and carrying.’ . . . It is further supported by evidence in

the record regarding [plaintiff’s] daily activity”); Gurney v. Colvin, No. 14-CV-688S, 2016 WL

805405, at *3 (W.D.N.Y. Mar. 2, 2016) (finding no error in an RFC for light work where a

source opined moderate limitations in the abilities to perform repetitive heavy lifting, bending,

reaching, pushing, pulling, or carrying) (collecting cases making similar findings); White v.

Comm'r of Soc. Sec., No. 8:17-CV-0109 (DJS), 2018 WL 2170288, at *7, 8 (N.D.N.Y. May 10,

2018), aff’d, No. 18-1481-cv (2d Cir. 2/7/2019) (consulting doctor’s opinion that Plaintiff had

“moderate limitations in regard to standing, sitting, lifting, bending, squatting, climbing or

descending steps . . .” is not vague and is consistent with an RFC of modified light work).

       In September 2014, Dr. Baird opined Plaintiff could occasionally lift up to 10 pounds,

probably frequently lift less than 10 pounds, probably stand less than two hours of a workday,

and probably sit less than six hours, but could perform fine manipulation and motor skills with

the upper extremities. (T. 531-35.) He indicated there was no reason to believe Plaintiff had had

any improvement since his last visit four years ago, when Dr. Baird opined that plaintiff had a


12
  State agency medical consultant Dr. P. Seitzman’s July 2014 Physical RFC Assessment also
supports the ALJ’s RFC findings. (T. 508-13.) After reviewing the record evidence, Dr.
Seitzman opined that Plaintiff could occasionally lift and/or carry up to 20 pounds; frequently lift
and/or carry up to ten pounds; stand and/or walk about six hours in an eight-hour workday; sit
about six hours in an eight-hour workday; and had unlimited pushing and/or pulling ability. (T.
509.) The consulting doctor also opined that Plaintiff could occasionally climb, balance, stoop,
kneel, crouch, and crawl. (T. 510.) The ALJ referenced P. Seitzman’s opinion by exhibit
number, but erroneously stated that he was a lay Single Decision Maker (“SDM”) whose
findings could not be considered on the merits by the ALJ. (T. 31, referencing Ex. No. 21F).
The last page of Dr. Seitzman’s report clearly indicates he is a Medical Consultant, not an SDM,
such that his opinion may be considered based on the authority cited above.
                                                25
permanent impairment, for Workers’ Compensation purposes. (T. 529-31.) In January 2015, PT

Alford-Tousley, completed a work capacity evaluation and indicated Plaintiff demonstrated the

ability to perform material handling tasks within the sedentary category with a maximum lift of

nine pounds, but he was unable to sit on a frequent basis, and therefore he did not fall within a

physical demand category. (T. 572.) She indicated an RFC for less than sedentary work with

postural, reaching, and environmental limitations, and also noted that Plaintiff could perform

contact feeling and frequent handling and fingering. (T. 575-78.) In May 2015, Dr. Baird

indicated agreement with Ms. Alford-Tousley’s assessment. (T. 580.)

       The ALJ afforded little weight to the various opinions of Dr. Baird, PA McElheran, and

PT Alford-Tousley because these opinions were not supported by the scant chronically positive

clinical findings, and appeared to be based primarily on Plaintiff’s self-reported limitations. (T.

27, 28.) The Functional Capacity Evaluation (“FCE”) performed by PT Alford-Tousley and

adopted by Dr. Baird, reflected “testing” results only for Plaintiff’s use of his hands. 13 (T. 579.)

The ALJ noted that the FCE necessarily reflected Plaintiff’s self-reported difficulties in

performing the particular physical functions, to the extent they were tested. (T. 28.) See, e.g.,

Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir. 2013) (affirming the ALJ’s decision not to assign

greater weight to a physical therapist’s functional capacity evaluation, adopted by a treating

physician, because other than the PT’s observation of the plaintiff lifting ten pounds, the rest of

the physical therapist's findings were of uncertain origin, and it appeared that some, if not all of

them were obtained from plaintiff’s own description of his abilities and activities); Russitano v.

Colvin, No. 6:14-CV-403 (TJM), 2015 WL 4496383, at *5-6 (N.D.N.Y. July 23, 2015) (rejecting




 Plaintiff testified that he recalled walking up and down stairs, lifting boxes, moving objects
13

with his hand, bending, and squatting during his session with the physical therapist. (T. 49.)
                                                 26
the argument that a PT’s FCE is objective medical evidence, as opposed to an opinion, because

the plaintiff has subjective control over the level of effort put forth in performing tasks in the

FCE); Breland v. Comm'r of Soc. Sec., No. 5:15-CV-414 (GTS/WBC), 2016 WL 4491711, at *3

(N.D.N.Y. Aug. 1, 2016) (ALJ did not err in finding that a PT’s FCE was not supported by

diagnostic testing or explanations of methodology that would substantiate the conclusions, or in

giving limited weight to the treating doctor who adopted the FCE without explaining her

rationale) (Rep’t-Rec.), adopted, 2016 WL 4487781 (N.D.N.Y. Aug. 25, 2016).

       The ALJ indicated that Plaintiff’s limited use of medication and conservative course of

medical treatment for his spine complaints since the CPD failed to support greater exertional and

non-exertional limitations. (T. 23.) As discussed above, the Court’s review of the record

supports this aspect of the ALJ’s analysis. The ALJ also noted that Plaintiff had sought very

limited alternative treatment modalities since the CPD, indicating a lack of uncontrolled

symptoms or inadequate relief of symptoms. (T. 24.) Although there was some increase in

degenerative changes indicated on laboratory testing, the ALJ noted that there was no significant

decompensation in Plaintiff’s condition since the CPD. (T. 26.)

       The ALJ also noted a significant gap in treatment by Dr. Baird of nearly four years

between December 2010 and September 2014, when Dr. Baird spent 15 minutes with Plaintiff

before issuing a very limiting Medical Source Statement. (T. 23-24, 514-35, 601-08, 650-700.)

Plaintiff argues this gap in treatment was based on him reaching maximum medical

improvement, which is reflected in Dr. Baird’s medical report of January 5, 2011. (T. 440-41.)

However, the record appears to support the ALJ’s conclusion that Plaintiff’s spine complaints

otherwise appeared to be adequately controlled with medications prescribed by his primary care




                                                  27
providers, as well as periodic use of other conservative measures, such as hot baths or at-home

exercises. (T. 24, 234, 605.)

        The ALJ noted that various earlier medical opinions and assessments concerning

Plaintiff’s physical functioning were provided by treating and examining sources in connection

with his initial allowance and CPD, including Dr. Toor’s opinion. (T. 31, 439-32.) The ALJ

afforded no weight to these opinions in his RFC analysis because they predated Plaintiff’s

evaluation and treatment for his physical impairments beginning in June 2014, the period at issue

before the ALJ. (T. 28, 31.) The ALJ also afforded little weight to the decisions rendered by the

State of New York Workers’ Compensation Board, noting that decisions rendered by other

agencies are not binding on the Commissioner in determining claims for Social Security benefits,

and that the finding of disability is an issue reserved to the Commissioner. (T. 27-28, citing SSR

06-3p.) 14

        The ALJ’s RFC analysis indicates adequate consideration of the various medical opinions

and the limitations identified therein. (T. 26-32.) The ALJ provided detailed explanations of her

assessment of the opinions and the medical evidence related to them, which included reasons for

the weight afforded to the various medical opinions. For example, the ALJ specifically noted

that while she did not adopt all of Dr. Lorensen’s findings with respect to the ability to bend,

reach, or tolerate exposure to respiratory irritants, she afforded great weight to Dr. Lorensen’s

opinion because it was generally supported by the objective medical evidence. (T. 26, 28-29.)


14
  The standard for total or partial disability in a workers' compensation claim differs from the
standard of disability set forth by the Social Security Act. See Kara v. Apfel, 11 F.Supp.2d 375,
380 (S.D.N.Y.1998) (noting a doctor's finding that plaintiff was totally disabled for workers'
compensation claim was not binding on the Commissioner because of the differences in the
definitions of disability); Verginio v. Apfel, No. 97-CV-456, 1998 WL 743706, at *7-8
(N.D.N.Y. Oct. 23, 1998) (finding plaintiff not precluded from performing work, despite doctor's
opinions that he was partially disabled for purposes of workers' compensation claim).
                                                   28
The ALJ noted that PA McElheran’s assessment could not be afforded controlling weight

because the physician’s assistant was not an acceptable medical source under the regulations. (T.

30.) The ALJ also noted that Dr. Baird’s medical opinions could not be afforded controlling

weight because they were not well-supported by the scant chronically positive clinical findings

noted on repeat physical exams since the CPD including exams performed by Dr. Baird

colleagues at North Country Orthopaedic Group, P.C. (T. 31, 515-31, 583, 593, 601-06.)

       The Court finds that, contrary to Plaintiff’s arguments, the ALJ did not substitute her own

opinion for that of competent medical opinion or set her own expertise against that of Dr. Baird

in concluding Plaintiff could perform light work. Rather, it was within the ALJ’s purview to

weigh the evidence of record (including the various medical opinions) and resolve any conflicts

therein. See Bliss v. Colvin, 13-CV-1086, 2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It

is the ALJ’s sole responsibility to weigh all medical evidence and resolve material conflicts

where sufficient evidence provides for such.”); accord Petell v. Comm’r of Soc. Sec., 12-CV-

1596, 2014 WL 1123477, at *10 (N.D.N.Y. Mar. 21, 2014). The ALJ’s decision indicates

detailed consideration of the various medical opinions and Plaintiff’s medical treatment,

testimony, and subjective reports (including his reports of his activities of daily living). (T. 22-

32.)

       Here, the ALJ resolved conflicts between the various medical opinions by assigning the

greatest weight to those opinions that she deemed most consistent with Plaintiff’s overall

treatment record and activities. In doing so, the ALJ appropriately evaluated the conflicting

medical evidence, and made an RFC finding that was consistent with the overall record. See

Matta v. Astrue, 508 F. App’x. 53, 56 (2d Cir. 2013) (although ALJ’s conclusion did not

perfectly correspond with any of the opinions of medical sources, ALJ was entitled to weigh all


                                                 29
of the evidence available to make an RFC finding that was consistent with the record as a

whole). On this record, the Court cannot conclude that “a reasonable factfinder would have to

conclude” that plaintiff lacked the ability to perform light work consistent with the ALJ’s RFC

determination. Brault v. Soc. Sec. Admin., Com'r, 683 F.3d 443, 448 (2d Cir. 2012). Remand is

therefore not required on this basis.

ACCORDINGLY, it is

       ORDERED that the Commissioner’s decision is AFFIRMED, and further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED, and that judgment

be entered for the DEFENDANT.



       Dated: February 11, 2019
       Syracuse, New York




                                               30
